 W. P. IHRIE &SONS167W. P. Ihrie & Sons, Division of SunshineBiscuits,Inc.andLocal Union No. 68,American Bakery&Confectionery WorkersInternationalUnion,AFL-CIO.Case5-CA-3524May 31,1967DECISION AND ORDEROn December 23, 1966, Trial Examiner A.Norman Somers issued his Decision in the above-entitledproceeding,recommending that thecomplaint be dismissed, as set forth in the attachedTrial Examiner's Decision. Thereafter, the GeneralCounsel filed exceptions to the Trial Examiner'sDecision and a supporting brief. The Respondentfiled an answering brief.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in the case, and finds merit in theGeneral Counsel's exceptions.For the reasons detailed in his Decision, the TrialExaminer viewed this proceeding as presenting anissue involving the interpretation and application ofa dues-checkoff provision contained in the existingcontract between the Respondent and the Union,and he regarded the entire matter as involving"something less than `basic' to the collective-bargaining relationship." Such a case, he believes,lends itselfmoreproperly"to the kind ofparticularized and individual adjustments which anarbitrator is in a position to make by applying hissound judgment and sense of equity in interpretingthe contract" rather than to the unfair labor practiceproceduresof the Act. The Trial Examineraccordingly concluded that the complaint should bedismissed and that it was unnecessary to determinethemerits of the complaint's allegation that theRespondent violated Section 8(a)(5) and (1) of the Actby repudiating the checkoff provision of its contractwith the Union. We do not accept his view of thecase.As appears hereinafter, the record supports thecomplaint's charge that Respondent repudiated itscheckoff obligation under the contract. By thisaction,Respondentunilaterallychangedacontractual term or condition of employment,modifying its contract with the Union in a significantrespect; its action will have a continuing impact onitsrelationshipwith the Union and the affectedemployees.We thus have before us what isessentially a matter of statutory violation (underSection 8(d) and 8(a)(5) of the Act), rather than ofcontract interpretation. The issue presented as aresult of Respondent's conduct is the effect underthe Act of an affirmative deauthorization vote upon acontractual dues-checkoff obligation of employer; itrelates directly to the employer's statutory duty andisone which the Board is specially competent toresolve.We note, moreover, that neither party haseven sought to invoke the contract's grievance-arbitration procedure herein. As the circumstancesdo not persuade us that we should, in the exercise ofour discretion, defer to any other forum in thismatter, we shall proceed to a consideration of thereal question presented by this case.'In the deauthorization election held on May 26,1966, the employees voted, 20 to 9, in favor ofwithdrawing from the Union the contractualauthority to require membershipin it asa conditionof employment. The Regional Director certified theresults of the election on June 6. On June 8, theRespondent sent a letter to the Union in which itstated that it deemed the vote to have eliminatedfrom the contract both theunion-shop clause and thedues-checkoff provision, and advised that it wasreturning to the employees the $5 that it haddeducted from their wages in May toward paymentof the June dues and that dues would no longer bedeductedfromtheemployees'wages.TheRespondent also enclosed a copy of a notice toemployees which had been posted in the plant on thesame day. This notice, which was posted afterseveral employees inquired when their already-deducted union dues would be returned to them,contained a statement that the employees were nolonger required to be members of the Union or to paydues to keep their jobs, that the dues deducted fromtheMay paycheck would be returned to theemployees, and that those employees who wished toretain theirmembership and pay dues shouldcontact the Union, as the Respondent would nolonger "handle any of these arrangements." Not oneof the employees contacted the Union, either toresign his membership or to revoke his checkoffauthorization. On June 13, however, the Respondentrefunded to all employees the dues which had beendeducted from their May wages and it has ceasedthe further checkoff of dues.The Board held inPenn Cork2that, when therehasbeen an affirmative deauthorization vote,outstandingcheckoffauthorizationsoriginallyexecuted by employees while a union-shop provisionwas ineffectbecome vulnerable to revocation byemployees regardless of their terms.As is alsoevident in the more recentBedford Candecision,3such affirmative vote does not automatically cancelexisting authorizations for the checkoff of dues or'SeeN L.R B v C & C Plywood Corp,385 U S 421, TheCrescent Bed Company, Inc,157 NLRB 296,C & S Industries,Inc., 158 NLRB 454 MemberBrown notes his concurringopinioninCloverleafDivisionof.4dams Dairy Co, 147 NLRB 14102PennCork & Closures, Inc ,156 NLRB 411, 414-415, enfd376 F 2d 52 (C.A. 2)J Bedford Can Manufacturing Corp ,162 NLRB 1428165 NLRB No. 2 168DECISIONSOF NATIONALLABOR RELATIONS BOARDalone require an employer to cease deducting duesin the face of a contractual checkoff provision. In thecited cases, the Board found that the employerviolated theAct bycontinuing tomake suchdeductionsaftertheemployees,followingdeauthorizationelections,revoked their priorauthorizations.In this case,the employer repudiatedthe checkoff provision of its collective-bargainingcontract with the Union,not only in its application toemployees who might not have wished to revoketheir existing authorizations,but in its applicationgenerally as a continuing contractual provisionwhich allowed new employees voluntarily toauthorize this mode of paying their dues.It follows,andwe find,thattheRespondent therebyunilaterally modified its contract with the Union inviolationof Section 8(a)(5) and(1)of the Act.Contrary to the Respondent's contention,the recordreveals no unusual circumstances which justify itsconduct.THE EFFECT OF THE UNFAIR LABOR PRACTICES ONCOMMERCEThe activities of the Respondent set forth above,occurring in connectionwith the operationsdescribed in section I of the Trial Examiner'sDecision, have a close, intimate, and substantialrelation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputesburdening and obstructing commerce and the freeflow of commerce.THE REMEDYHaving found that the Respondent has engaged inunfair labor practices, we shall order it to cease anddesist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.We have found that in June 1966 the Rspondentunlawfully repudiated its obligation to deduct duesfrom its employees' wages for transmittal to theUnion. To remedy the Respondent's unfair laborpractices, we shall order it to reimburse the Union,with interest at 6 percent per annum, for allmembership dues it has improperly failed totransmit to the Union since June 1966, and to resumethe monthly transmittal of such dues to the Unionuntil effective revocation of checkoff authorizationsare given.4The Board, upon the basis of the foregoingfindings and the entire record, makes the following:CONCLUSIONS OF LAW1.TheRespondent is engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.TheUnion is a labor organization within themeaning of Section 2(5) of the Act.3.By repudiating, refusing to honor, andunilaterallymodifying the collective-bargainingagreement entered into between it and the Union,the Respondent has engagedin and is engaging inunfair labor practices within themeaningof Section8(a)(5) and (1) of the Act.4.The aforesaid unfair labor practices are unfairlabor practices within the meaning of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board hereby orders that the Respondent,W. P. Ihrie & Sons,Division of Sunshine Biscuits,Inc.,Baltimore,Maryland,itsofficers,agents,successors,and assigns,shall:1.Cease and desist from:Repudiating,refusing to honor,or,except aspermitted by Section 8(d) of the Act, unilaterallymodifyingthecollective-bargainingagreemententered into between it and Local Union No. 68,AmericanBakery&ConfectioneryWorkersInternational Union,AFL-CIO,or from engaging inany like or related conduct in derogation of itsstatutory duty to bargain with the Union.2.Take the following affirmative action designedto effectuate the policiesof the Act:(a)Reimburse the Union for all membership duesit has failed to transmit to the Union since June 1966,as required by its contract with the Union, in themanner set forth in the section of this Decision andOrder entitled "The Remedy."(b)Post at its plant in Baltimore,Maryland,copies of the attached notice marked"Appendix."5Copies of said notice, to be furnished by theRegional Director for Region 5, shall,after beingduly signed by the Respondent's representative, beposted by the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter,in conspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken byRespondent to insure that said notices are notaltered,defaced,or covered by any other material.(c)Notify the Regional Director for Region 5, inwriting, within 10 days from the date of this Order,what steps have been taken to comply herewith.'The parties' checkoffagreement also applied to initiation fees"which may from time to time be fixed and assessed by theUnion,"and the employees'authorizations also applied to suchfees.But the record does not show that such fees are an issue inthis case.S In the eventthat this Order is enforced by a decree of aUnited States Court of Appeals, there shall be substituted for thewords "a Decision and Order" the words "a Decree of the UnitedStates Court of Appeals Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board,and in order to effectuate W. P. IHRIE & SONSthe policies of the National Labor Relations Act, asamended, we hereby notify you that:WE WILL NOT refuse to deduct unionmembership duespursuantto our agreementwith Local Union No. 68, American Bakery &ConfectioneryWorkers International Union,AFL-CIO, and the checkoffauthorizationsmaintainedby our employees.WE WILL NOTengage inany like or relatedconduct in derogation of our statutory duty tobargain with the Union.WE WILL reimburse the Union for all dues wehave failed to transmit to the Union since June1966.W. P. IHRIE& SONS,DIVISION OF SUNSHINEBISCUITS, INC.(Employer)DatedBy(Representative)(Title)Thisnotice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any othermaterial.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board'sRegionalOffice,SixthFloor, 707 North Calvert Street,Baltimore,Maryland 21202, Telephone 752-8460,Extension 2159.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEA. NORMAN SOMERS, Trial Examiner: This case, with allparties represented,was heard in Baltimore,Maryland, orOctober 18 and 25, 1966,on complaintof the GeneralCounsel,'alleging that Respondent, by repudiating thecheckoff provision of its contract with the Union (upon theUnion's losing a union-shop"deauthorization" election),defaulted in its bargaining obligation with the Union inviolation of Section 8(a)(5) and(1) of the Act. Thepartiespresented evidence and oral argument,and the GeneralCounselandRespondent have filed briefs.Uponconsideration of the entire record,2 the arguments ofcounsel both oral and written,and my observation of thewitnesses,I hereby make the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERThe Respondent, W. P. Ihrie & Sons, Division ofSunshineBiscuits,Inc., isaNew Yorkcorporationoperating in Baltimore,Maryland, whereitmakes andsells potatochipsand similar items. Duringthe precedingIIssued August 24, 1966 on a charge filed by the Union onJune 22,1966169representative year,the sale and shipment of its productsoutside of Maryland and its receipt of goods from outsidethe State exceeded $50,000 in each category.It is notdisputed and I find that Respondent is engaged incommerce within the meaningof the Act.II.THE LABORORGANIZATION INVOLVEDThe Charging Party, Local Union No. 68,AmericanBakery & Confectionery Workers International Union,AFL-CIO,hereinafter called the Union, is a labororganization within the meaning of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICEA. TheUnion-Shop and CheckoffProvisions of theContract,and the CheckoffAuthorizations Signed by theEmployeesOn November 22, 1965,the Union after being dulycertified,followingaBoard election,asexclusivebargainingrepresentativeofaunitcomposed ofRespondent's(approximately30)productionandmaintenance employees,executed a 3-year contract withRespondent covering these employees. The contract,among other things, provided for a grievance procedureculminating in arbitration,and it also included a union-shop provision and a checkoff clause.ArticleII requiredthat all regular employees,after the 30-day grace periodprescribedby the Act,shall, as a condition of continued employment bemembers of the Union.and thereafter shallcontinue membership in good standing in the Unionby tender of periodic dues and initiation fees....Article II-A provided that:From the last pay of each month the Company shalldeduct the dues which may from time to time be fixedby the Union for the next succeeding months [andalso the initiation fees of newly hired regularemployees]but only in reference to such employeeswho shall have authorized the Company in writing todeduct such dues.Thisauthorization shall remain ineffect for the duration of this agreement,or for aperiod of one year from the date thereof, whicheveroccurs sooner.The Company shall transmit such duesto the official designatedby theUnion to receive thesame.Ultimately,in January 1966(after a first but abortivepetition by a number of employees to have the Union"deauthorized"of its power, under the union-shop clause,to require membership as a condition of the job) allemployees signed the two papers submitted to them by theUnion;namely, an application for membership in theUnion,and acheckoffauthorization card.The card statedthat the employee authorized the employer to deduct fromhis wages and pay to the Union his monthly dues($5 in thiscase), that the authorization was "irrevocable for theperiod of one year or until the termination of the[contract],whichever occurred sooner,"and that it shallcontinue in effect"unless written notice to terminate thisauthorization is given by[the employee] to the Employerand the Union, by registered mail, not more than twenty(20) days and not less than(10) days [sic] prior to theexpiration of each period of one year[or of the contract]."2As corrected by order issuedon notice to all parties. 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The Events Culminatinginthe DeauthorizationElection and Respondent'sRepudiationof the CheckoffProvision1.The basic facts as relied on by General CounselFrom the point of view of the General Counsel,3 all weneed to know further is the following: Pursuant to a newpetitionduly filed April 15, 1966, a "deauthorization"election was held on May 26, 1966, under Section 9(e)(1) ofthe Act.4 In that election a majority of the employees in theunit voted in favor of withdrawing from the Union theauthority, under the contract, to require membership in itas a condition of employment.5 The Regional Director, onJune 6, certified the results to the Respondent and theUnion. Thereupon, on June 8, the Respondent wrote theUnion that it deemed the deauthorization vote to have"eliminated" both the union-shop clause and the checkoffprovision of the contract and that it was accordinglyreturningto the employees the $5 that it had deductedfrom the employees' wages the last week in May towardpayment of the June dues. The letter also enclosed a copyof a notice Respondent was posting that day to theemployees, reading:AT THE U.S. LABOR BOARD ELECTION HELD ONMAY 26, 1966, YOU VOTED 20 TO 9 TO REMOVE THEUNION SHOP PROVISIONS FROM YOUR LABORCONTRACT. ON JUNE 6, 1966, YOUR VOTE BECAMEFINAL AND OFFICIAL.THIS ELECTION RESULTED FROM THE PETITIONWHICH YOU FILED WITH THE U.S. LABOR BOARD. ASA RESULT OF THE FILING OF THIS PETITION AND YOURMAJORITY VOTE AT THE ELECTION, NONE OF THEEMPLOYEES OF W. P. IHRIE & SONS ARE NOWREQUIRED TO BE UNION MEMBERS AND PAY UNIONDUES TO KEEP THEIR JOBS. ALL OTHER PROVISIONSOF YOUR LABOR CONTRACT REMAIN IN EFFECT.THE $5.00 UNION DUES WHICH YOUR COMPANYWAS REQUIRED TO DEDUCT FROM YOUR PAY CHECKDATED MAY 25, 1966, COVERING UNION DUES FOR THEMONTH OF JUNE, WILL BE RETURNED TO YOUPROMPTLY.ANY OF YOU WHO WANT TO BE MEMBERS OF THEUNION AND PAY UNION DUES MUST CONTACT THEUNIONREPRESENTATIVEANDMAKE ALL THENECESSARYARRANGEMENTSWITHHIM.YOURCOMPANY CAN NO LONGER HANDLE ANY OF THESEARRANGEMENTS.IFYOU HAVE ANY QUESTIONS ABOUT THISSITUATION PLEASE FEEL FREE TO SEE ME AND I WILLDO MY BEST TO ANSWER ANY OF YOUR QUESTIONS.PAULD. IHRIEGENERAL MANAGER3And the Union also, whose position concurs with that of theGeneral Counsel, unless otherwise indicated.'Section 9(e)(1) provides that upon the filing with the Board ofa petition by 30 percent or more of the employees in the unitcovered byan employer-union agreement,that they want torescind the authority of a labor organization to make membershipin it a condition of employment, "the Board shall take a secretballot of the employees in such unit and certify the results to suchlabor organizationand to the employer "5Of 31 eligible employees, 29 cast valid ballots, 20 in favor and9 against deauthorization6The paper was not placed in the record, nor was evidence ofits contents otherwise proffered. However, in the brief filed withThe notice was posted from June 8 to 13, inclusive. OnJune 13, Respondent refunded to all the employees theJune dues which it had deducted from their wages onMay 25, and ceased checking off dues any further. Noemployees, either before Respondent's letter of June 8 orsince, submitted to Respondent or the Union a writtenrevocation of the checkoff authorization, or notified eitherparty of an actual or intended resignation from the Union.Also, before Respondent wrote the Union on June 8, itneither notified the Union nor consulted with it concerningits intended action. (The Union, in response, did not askfor any consultation. It replied by a letter from its attorneyto the effect that it was filing with the Board the 8(a)(5) and(1) charge which initiated the instant proceeding(supra,fn. 1).)2.The "background" facts as relied on by RespondentThe Respondent contends that to evaluate the situationproperly, we must take account of all events from the timethe contract was executed to the time it repudiated thecheckoff provision on June 8. In its answer to thecomplaint in this proceeding, Respondent seemed toassertas itsdefense the broad proposition, similar to thatstated in its letter to the Union of June 8, that the majorityvote in the deauthorizationelection"rescinded" both theunion-securityprovisionand the checkoff clause.However, at the hearing, in response to my request for athreshold statement of the positions of the partiespreceding the presentation of evidence, Respondent,through counsel, stated it was not urging this as a generalproposition but as the specific "practical" result of all thecircumstances of this case from their outset. I thereforepermitted Respondent to develop what occurred from thetimethe contract was signed to thetimeit repudiated thecheckoff obligation in June.When the contract was signed on November 22, 1965,Respondent posted on its bulletin board a copy of thecontract and an abstract of itsterms.Thereupon employeeAlmetaBall andabout seven other employees told RobertDisney, the plant manager, that they did not wish to paydues to the Union and asked how they could get out ofdoing so. Disney passed this on to Paul Ihrie, generalmanager of Respondent. Pursuant to consultation withRespondent's counsel, Ihrie prepared a paper which wassigned by at least 30 percent of the employees and broughtby Mrs. Ball to the Regional Office.6 The Regional Officethereupon prepared a deauthorization petition on theBoard's standard form, and Mrs. Ball signed it onNovember 26. The Regional Director sent Respondent andthe Union a copy of the petition with a notification of itsfiling. The Union then, on December 1, filed a charge, andon December 15 an amended charge with the Board,accusing Respondent of having,in violationof Section8(a)(1) of the Act, instigated the deauthorization petitionme, Respondent's counsel,who drafted the document, volunteersthe information concerning its contents Since it accords with theassumption on which the record shows Respondent actedthroughout the events here considered,itispertinent toreproduce Respondent's admitted version of the document itprepared to assist the deauthorization group in their project Itreads.We, the undersigned, hereby notify the Labor Board that wedesire an immediate election of all of the employees of thiscompany for the purpose of deciding whether or not ArticlesII and Ila should be removed from the contract under the de-authorization setup of the Board W. P. IHRIE & SONSand assistedthe employeesin it.The charges weredisposedofby an informal settlementagreement,executed January 19, 1966, by both parties and approvedby the Regional Director, in which Respondent promisednot to repeat this conduct or otherwise infringe upon theemployees' Section 7 rights, and agreed to post a notice tothat effect, which it did for the customary 60 days.On December 22, while the charges were still pending,the Union had written the employees reminding them ofthe union-shop and checkoff clauses in the contract and ofthe expiration of the grace period for joining. The Unionenclosed,as it putit,for the "convenience" of theemployees, a membership application and also a dues-checkoffauthorizationcard, with a request that they besignedand returned to the Union. On December 27,Respondent posted a notice saying:Ithasbeen brought to our attention that you havereceived a letter from [the Union] calling yourattentionto theunionshop and checkoff clause in ourlabor contract. A petition to take these clauses out ofyour contract has been filed by your members with theLabor Board of the United States Government. As wetold you in the notice posted in the bulletin board onDecember 10, 1965,untilfinal action is taken on yourpetition by the Labor Board you are not required tojointheBakeryUnion,signaBakeryUnionmembership card, or pay any dues.About this time, Mrs. Ball, employee Elizabeth Brooks,and another employee called at the Regional Office toinquireabout the status of the deauthorization petition.They were informed by Mrs. Louise Felton, the fieldexaminerassigned to thematter,that it was held uppendinginvestigationof the Union's chargesagainstRespondent.When the charges were settled in January,Field Examiner Felton informed Mrs. Ball and her groupthat the deauthorization petition was subject to dismissalbecause of the assistance given the project by theemployer, but that they could file a new petition after theexpiration of the 60-day notice-posting period in the unfairlabor practice case. Mrs. Ball then withdrew the petition"without prejudice."Thereupon in January, all theemployees signed the union membership applications andcheckoff authorization cards.' After this Respondentchecked off from the employees' wages the dues for eachmonth from February to May inclusive, in the mannerprovidedin articleII-A of the contract. As earlier stated,Respondent ceased doing so in June following thedeauthorization election held May 26 on the new petitionfiled inApril.Respondent'switnesses testified thatimmediately after the election of May 26 employee Ballasked Plant Manager Disney when the employees would'Mrs. Ball testified that Field Examiner Felton told her groupthey had to sign the checkoffauthorizationcard. This is notcreditedAs she and employee Brooks testified, the group askedMrs.Felton if the Union was within its "rights" when it"threatened" the employees with discharge if they did not join,and Mrs Felton replied that under the contract as then in force,membership in the Union was a condition of their job and theUnion had the right to tell them so Mrs Ball's testimony thatExaminer Felton said they had to sign the checkoff authorizationreflects her interpretation of Examiner Felton's affirming to themthat membership in the Union was a requirement of the job It isevident that Mrs. Ball assumed that a membership applicationand a checkoff authorization were part of a single mandatorypackage-a rather natural and reasonable assumption,under allthe circumstances, from the time the Union, in its letter of171be refunded the $5 that Respondent on May 25 hadwithheld from their wages toward payment of the uniondues for June. Disney passed this on to Ihrie, and Ihriethen consulted Respondent's counsel. The latter thendrafted Ihrie's letter of June 8 to the Union repudiating thecheckoff obligation and Respondent's notice posted thatday to the employees.Respondent elicited testimony from employeesBall andBrooks concerning the discussions with Boardagents inconnection with the second petition. Since as Respondentstressed, and still does, at notime sincethe withdrawal ofthe first deauthorization petition did any employee consultwithRespondent in regard to the second petition ordisclose the nature of the discussions with the RegionalOffice, Respondent could hardly have relied on the courseof dealings of these employees with the Board's agents forthe action Respondent took on the strength of the outcomeof the deauthorization election. However, the discussionwith the Regional Office will be briefly sketched for suchbearing as the reasonable expectation the employeesmight have on the ultimate issue. In April, employees Balland Brooks and another employee inquired at the RegionalOffice about filing a new petition. They testified they werereferred to a "gentleman" who advised them to prepare apaper for the employees' signatures, this time in their own"wording" and "handwriting." On April 12, Mrs. Ballsubmitted a handwritten paper, prepared by her andsigned by 20 employees, which read:Petition to National Labor Relations BoardApril 12th, 1966We the undersigned,employees of Mrs. IhriesPotatoesChipCo., would like to stop paying uniondues to Local#68AFL-CIOand have the Closedshop clause removed from our contract"The gentleman to whom Mrs. Ball presented the papersaid it would be examined for conformity with Boardrequirements. The Regional Office thereupon prepared onits standard form the deauthorization petition signed forAlmeta Ball on April 15, which culminated in thedeauthorization election held onMay 26.Mrs.Balltestified that in her conversation of April 12 she asked thegentleman to whom she had submitted her paper whetherthis meant "that we won't have to pay union dues, if we arefortunateenough to win," and that the gentlemananswered it did, but that in all other respects they wouldDecember 22, reminded the employees of their membershipobligation,and enclosed the membership application and thecheckoff-authorization card for their"convenience "8Upon the refusal of the General Counsel's representative toproduce the original because it was a"showing-of-interest"document, which is part of the Board's"confidential files," Iadmitted into evidence the copy which Mrs. Ball testified sheretained in her possession from the time she drafted the papergiven to the Region.Respondent saw this paper for the first time only 2 or 3 daysprior to the hearing in this case The occasion was whenRespondent's counsel, in preparing for this hearing, asked MrsBall if she had a copy of the document she had brought to theBoard in April 172DECISIONSOF NATIONALLABOR RELATIONS BOARDstill"be under the contract" for its 3-year duration.9 Itdoes not appear that the gentleman in question was told oftheir having meanwhile joined the Union and signedcheckoff authorization cards. On the other hand, a morepositive indication of the source of the assumption of theemployeesconcerning the effect of a successfuldeauthorization vote is the one which Respondent isshown to have expressed in its various communicationsthroughout the events here reviewed-namely, that such avote, as Respondent put it in its notices to the employeesinDecember, would "take [the union-security andcheckoff] clauses out of the contract," or as it put it in itsletter of June 8 to the Union "eliminated" them, or, as itput it in its answer to the complaint, "rescinded" them. Itmust be said, however that the language of the preelectionnotices and the phraseology of the question on thedeauthorization ballot are hardly calculated to shed a newlight on such a view, if entertained.10C. Conclusions1.The opposing contentions concerning the impact of thedeauthorization result on the checkoff clauseThe General Counsel contends that the deauthorizationvotemerelydidawaywith the clause requiringmembership in the Union as a condition of employment,but did not eliminate the clause requiring Respondent tocheck off the union dues from the employees' wages inaccordance with their checkoff authorizations, and that byunilaterally repudiating its obligation under the checkoffclause in its entirety, at a time when no employee hadsubmitteda revocation of the authorization or aresignationfrom the Union, Respondent "modified" aterm of the agreement, and thereby violated its bargainingobligation under Section 8(a)(5) and (1) of the Act.Respondent, on the other hand, shying away, aspreviously stated, from its prior broad assumptionconcerning the effect of a deauthorization vote as such onthe checkoff clause, contends that the circumstancestaken as a whole gave the employees reason to think theycould rest on the results of the deauthorization vote,withoutmore, and justified the course it, Respondent,took. Each side claims support for its position inPennCork & Closures, Inc.,156 NLRB 411. There, after amajority of the employees voted to withdraw the Union'sauthority under the contract to require membership as acondition of employment, they delivered to the employerand the union a paper signed by each, stating that theywereresigningfrom the union as of that date and that "nodues shall be deducted from our wages." At the union'srequest, the employer continued to deduct the dues fromthe employees' pay and notified the employees that it wasdoing so because the checkoff authorization they signed"by its terms cannot be revoked at thistime,"but that the9Mrs. Ball gave this testimony on her direct examination. Oncross-examination,she claimed that every other Board agent,including Mrs. Felton,told her the same thing in the discussionsduring the first petition.Ido not credit this, since on direct MrsBall detailed her various conversations with Board agents duringthe first petition,and it would seem clear that she had nodiscussion with any Board agent concerning the legal effect of a"successful"deauthorization vote until she introduced thesubject to the "gentleman"with whom she discussed the filing ofthe second petitionNor do I credit the testimony of employee Brooks corroboratingMrs. Ball concerning the alleged talks on that subject precedingthe April visit.Mrs. Brooks testified they raised the subject inpresenting the second petition because they disliked what Mrsdues were "being kept in a special fund," and that "whenthe right to the dues has been judicially determined, thedues will be either refunded to [them] or paid to theUnion." The Board concluded that in these circumstancesthe employer "by continuing to deduct union membershipdues pursuant to checkoff authorizations" unlawfullyassisted the union in violation of Section 8(a)(1) and (2) ofthe Act, and ordered reimbursement of all dues checkedoff from the pay of these employees from the date theyresignedfrom theunion and"attemptedto revoke theirdues checkoff authorizations." The General Counsel seesthe followup action taken by the employees inPenn Corkas the indispensable basis for the employees' beingreleased from their individual checkoff authorizations andof the employer's being relieved of the obligation to checkoff the employees' dues as stated in the contract.Respondent, on the other hand, sees the case assupporting the proposition that the strict language of theindividual checkoff authorizations, and by that token thecheckoff clause of the contract, can be overcome by theparticular circumstances of the case. The trough in whicheach side finds nourishment is the Board's treatment ofthe contention there made by the union" "that the right todiscontinue union membership is not the right to revokeoutstanding checkoff authorizations inasmuch as signing acheckoff authorization is optional with employees and notdependent upon the existence of union security." TheBoard observed (p. 414):Checkoff is optional, of course, but on the facts beforeus we cannot agree that the exercise of this option byemployees is in all circumstances independent of theimpact of union security. Here the Respondent andthe Union had agreed to a contract containing bothunion-security and checkoff provisions. The contractnot only required the employees to be union membersbutofferedthem the convenience of payingmembershipdueseffortlesslythroughwagededuction which the Employer agreed to make. Whenexecutingthesecheckoffauthorizations,theemployees can hardly have been unmindful of the factthattheyhad to pay union dues. In thesecircumstances it would be unreasonable to infer thatallemployees who authorized the checkoff wouldhave done so apart from the existence of the union-security provision and the necessity of paying uniondues, or to infer that these same employees would, asawhole,wishtocontinuetheircheckoffauthorizations even after the union-security provisionwas inoperative. Hence we conclude that when therehasbeen an affirmative deauthorization vote,outstandingcheckoffauthorizationsoriginallyexecuted whilea union-security provision is in effectbecome vulnerable to revocation regardless of theirterms.Felton said to them in the talks during the first petition (supra,footnote 7). They could hardly have felt so if she had told themwhat they claimed the gentleman had said to them in April andwhich, Mrs Brooks testified,pleased them11TheBoard's notice of election(which was posted at the plantfor about 3 days before the deauthorization election) contained asample ballot showing that the employees were to vote "Yes" or"No" on the following question:Do you wish to withdraw the authority of yourbargainingrepresentative to require, under its agreement with theEmployer, that membership in the Union be a condition ofemployment 911The employer stood mute as a neutral"stakeholder." W. P. IHRIE & SONSThe General Counsel stresses that being "vulnerable torevocation" is not the same as having been revoked, andthatuntil the employees have exercised the optionachieved by the deauthorization vote of resigning from theUnion and revoking the checkoff authorization thecheckoff authorizations continued in effect, and so too didthe Respondent's obligation under article II-A of thecontract to check off their monthly dues to the Union.Respondentmeets the above with the contention,previously stated, that the employees, as a result of theircourse of dealing with the Board, had reason to believethat the deauthorization vote as such would accomplish forthem their declared objective of being free of any furtherdues obligation to the Union, that no one advised them ofthe need for the followup action of the kind taken inPennCork,and that Respondent was in no position to advisethem because its hands were tied and lips sealed by therestraints placed on it in thesettlementof the prior unfairlabor practice proceeding. This explanation, whatever itsplausibility,would account for Respondent's construingthe vote of 20 of the 31 employees in the unit(supra,footnote 5) as an implied severance from the Union andrevocation of the checkoff authorization. But what of theother 11-the 9 who voted against deauthorization and the2 who did not vote? Respondent's answer isthat it couldnot distinguish the majority who wanted out from theminority who might still have wanted in, so it wiped theslate clean as to the lot. But would that not have beenreason to stand by and wait for those who wanted out tocome forward and say so in the manner that the checkoffauthorizationcards said they must do? If indeedRespondent felt itself in the dilemma it claimed, it wouldseem ratherstrangethat it acted immediately on thereceiptof the certification of the results of thedeauthorization election, instead of either waiting for thedefectors to identify themselves or communicating itsasserted dilemma to the Union so as to exchange viewsregarding a practical solution. On the other hand, theUnion too could have initiated steps with Respondent totry to salvage the checkoff clause in respect to theremnant still adhering to it. It did not do so. This may havebeen because the Union saw some hazard in acommunication to the employees that if they want to befree of any further obligation to the Union they must takesome followup action of the kind taken by the employeesinPenn Cork.Such a course could touch off a stampede ofresignationsthat might well carryalongall or part of theloyal remnantin itsmomentum. Or it may have felt that itwas not incumbent on it to suggest to the working force thetaking of steps that were adverse to its owninterests.Whatever its reasons, the Union did not initiate any12Crown Zellerbach Corporation,95 NLRB 753;McDonnellAircraft Corporation,109 NLRB 930, 934-935;United TelephoneCompany of the West,112 NLRB779; Morton Salt Company,119NLRB 1402,National Dairy Products Corporation,126 NLRB434;Montgomery Ward & Co , Incorporated,137 NLRB 418, 423,Hercules Motor Corporation,136 NLRB 1648, 1652" In Title 11 of the Labor-ManagementRelations Act of 1947(establishingthe FederalMediationand Conciliation Service)CongressdeclaredSec 203 (d).Final adjustmentby a method agreed upon bythe partiesis hereby declaredto be thedesirable method forsettlement of grievance disputes arising over the applicationof an existingcollectivebargaining agreementTo avoid misunderstanding, the policyhas always been limitedto instanceswherethe issue turned on the interpretation of thecontractas distinguishedfrom theActThus it was not applied tocaseswhere the disputeturnedon a direct application ofprinciples of the statute, such as, forexample, a discriminatory173overtureswithRespondent for a practical way todistinguish the loyal from the defecting employees.The above is not to say that overtures by the Union tothe Respondent would necessarily have borne fruit, sinceit is manifest that however Respondent hedges on thatposition now, it was quite explicit from the outset aboutassuming that if the union-security clause were voted out inthe deauthorization election, the checkoff clause would gowith it. Since Respondent has avoided taking that positionbefore us in this litigation, I do not see that we are calledupon to reach out on our own to pass upon that broadproposition.2.Applicability of the policyof relegating disputants totheircontractual remediesThe sum of all the foregoing, it would seem to me, is tocall into play that aspect of Board policy in which itsometimes, in the exercise of a sound discretion, leavesthe parties to the remedies provided in the contract theymade. As earlier noted, the contract here provides agrievance-arbitrationmachinery for resolving disputesconcerning the interpretation of provisions of thecontract-albeit it was neither used nor sought to beinvoked by either party. For years the Board as a matter ofpolicy, where the unfair labor practice issue turned not onthe interpretation of the Act but on the interpretation ofparticular clauses in a contract, refrained from decidingthe unfair labor practiceissueand relegated the parties totheir contract remedies. 12 The policy stemmed from thebelief that it would advance the objective of industrialpeace and stability if the parties were encouraged toincorporate in their contracts a peaceful machinery forresolving disputes over the interpretation and applicationof provisions of the contract.13 The policy was also anaccomodation between two doctrines that are sometimesin collision course-namely, at the one end, that "thebreach of a contract is notper sean unfair laborpractice"14 and at the other, that an unfair labor practicedoes not cease to be such merely because it is also abreach of contract.15Such a policy would have been sufficient to dispose ofthe instant case, since the unfair labor practice accusationisadmittedly premised upon the claim that Respondentbreached the checkoff provision of the contract, and thedispute turns on the scope of that clause and the individualcheckoff authorizations. However, the Board in a recentline of decisions has limited the doctrine. InCloverleafDivision of Adams Dairy Co.,147 NLRB 1410, the Boarddeclared that except where thereisanoutstandingarbitration award or a pending arbitration proceeding,discharge case The Board, insuch instance,has always decidedthe unfair labor practiceissue even where discrimination againstemployees was forbidden by the collective-bargaining contractand the contracthad a provision for processing grievancesthrough arbitration.Thor Power Tool Company,148 NLRB 1379,1381, enfd. 351 F.2d 584,587 (C A 7) The only exception is wherethe grievance-arbitrationmachinery has advancedto the stage ofan actual rendition of an arbitrator'saward Therethe Board,sinceSpielberg Manufacturing Company,112 NLRB 1080, hasdeferred to the award if renderedunder the safeguards laid downunder the doctrine ofthat caseSeePrecision Fittings, Inc.,141NLRB 1034,1040-43'4United Mine Workers (Boone County Coal Corp) v N.L.R.B.,257 F.2d 211 (C.A.D.C.).i"SeeDunau,ContractualProhibitionof Unfair LaborPracticesJurisdictional Problems,57 Col L Rev. 52, 65, 80(1957). 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich should "also put at rest the unfair labor practicecontroversy in a manner sufficient to effectuate thepolicies of the Act," the Board will decide the unfair laborpractice issue even if in the process it must also interpretthe contract. TheCloverleafdoctrine underlies a numberof recent cases in which the Board decided the unfairlabor practice issue despite the fact that to do so it had tointerpret the contract, and the contract provided agrievance-arbitrationmachineryfordisputesoverinterpretation and application of its provisions, but whichthe parties had not used or which had not advanced to thestage of an arbitrator's award rendered or being awaited. 16A fortioriwould the Board not permit a question ofcontract interpretation to deter it from deciding the unfairlabor practice issue where the contract does not providefor arbitration. 17An analysis of the new line of decisions, however,indicates that they represent a limitation on, not anabandonment of, the old doctrine. The limitation, as areading of the pilot cases ofCloverleaf, Smith Cabinet,andCentury Papersshow(supra,footnote 16), was the result ofefforts by respondents to avoid liability for conduct whichbut for the contract would clearly be a violation of theAct-in each instance a unilateral change of workingconditions-by claiming that under the contract the unionwaived the right to be consulted about the change. TheBoard, in each instance, on examination of the contract,concluded that the reliance on the contract was a sham,and did not warrant deferral to the grievance-arbitrationmachinery of the contract, since the issue, in essence,turned on the interpretation of the statute, not thecontract. 18In the case before us, the contract is not raised by theaccused as a defense, but by the accuser as the affirmativebasis for the accusation. The conduct is not one which butfor the contract would be a violation of the Act, but onewhich but for the contract would not be a statutoryviolation. Indeed, the General Counsel admits that if therehas been no breach of the contract here, then no unfairlabor practice has been committed. On that score, thiscase differs fromPenn Cork.There the basis for theaccusation against the employer was that in violation ofthe stricturesin the Actagainstassistinga labororganization, the employer was taking money from theemployees and giving it to the Union, and the employerassertedhisobligationunder the contract as the,justification for its conduct. Here, as stated, the obligationunder the contract is asserted as the affirmative basis forthe accusation that the statute was violated, namely, thatbecause the employer breached the provision of thecontractrequiring him to take from the employees andgive to the Union, it thereby violated theAct.On the face of it at least,an accusationthus foundedsolely on a breach of a contract conflicts with thepreviously stated proposition that a breach of a collective-bargainingcontract as such is nota violationof the Act.19The "as such" or "per se"(supra,footnote 14) or "ipsofacto" qualification (C& S Industries,158 NLRB 454) hasundergone progressive shrinkage through theapplicationof the competing policy underlying Section 8(d) of the Act.(Though the General Counsel doesnot mentionSection8(d), it is presumably, if indeed not the necessary, basis forhis claim that a violation of Section 8(a)(5) was committed.)Section 8(d) forbids a party to a collective-bargainingcontract to "terminate or modify such contract" exceptunder the procedures there prescribed (which were notfollowed here). On that score, the General Counsel relieson suchcases asC& S Industries, supra,andCrescent BedCo., supra,footnote 16, enfd. 63 LRRM 2480 (C.A.D.C.).There the Board found 8(a)(5) violations based upon8(d)-forbiddenmodifications of the contract by theemployer.But ineach instance therewas no genuine issueoverwhether what the employer did was in fact amodification. In C& S Industries,the employer, as inCloverleafandSmithCabinet,changed a workingcondition. It instituted an incentive pay system (aboutwhich the contract was silent) and defended on the groundthat the contract did not forbid it (and anyway, it hadseveral months earlier broached the general subject to theUnion). The Board found the change to have been made inthe teeth of the explicit provision in the contract that"there shall be no change in the method of payment ...without prior negotiations andwritten consentof theUnion." [Emphasis supplied.] In concluding that theemployer thereby "modified" the contract within themeaning of Section 8(d), and hence violated Section 8(a)(5),the Board stated the following qualification (p. 458):Of course, the breadth of Section8(d) isnot such as tomakeanydefault in a contract obligation an unfairlabor practice .... But ... where an employerunilaterally effects a change which hasa continuingimpact ona basictermor condition of employment,wages for example, more is involvedthan just asimple default in a contractual obligation. [Emphasissupplied.]16 SmithCabinet Manufacturing Company, Inc,147 NLRB1506;Century Papers, Inc,155NLRB 358;CrescentBedCompany, Inc,157 NLRB 296, enfd 63 LRRM 2480 (C.A.D C ,Nov. 16, 1966),C & S Industries, Inc.,158 NLRB 454; LongLakeLumber Company,160 NLRB 1475 But seeFlintkote Company,149 NLRB 156117C & C Plywood Corporation,148 NLRB 414 The NinthCircuit set aside the Board's 8(a)(5) order in that case (351 F 2d224), on the ground that wherean issue ofcontractinterpretationis involved, the parties must be relegated to their breach-of-contract remedies under Section 301 of the LMRA, and the Boardis divested of power to decide the issue The question of whetherthe Board retains or isdivested of its authorityin such an instanceispending on certiorari granted by the Supreme Court in thatcase 384 U S 903 The discussion in this Decision assumes theexistenceof the Board's power to decide the unfair labor practiceissue despitethe need forinterpretingthe contractWe here areconcerned with when the Board,as a matterof discretion and inadvancementof the policyearlier stated,will voluntarilyrefrainfrom decidingthe issue and relegate the parties totheir contractremedies SeeFlintkote Co , supra,1563, fn 1iSCloverleaf (p1415). "[T] he . disputebefore us.involves basically a disagreement over statutory rather thancontractual obligations" Smith Cabinet (p1508)- "The Union'scomplaint.does not grow out of the collective-bargainingagreement or its administration[but] is directed at. thedenial of a statutory rightof the Union to bargain about termsand conditions of employment which are not covered by thecontract."Century Papers"Respondent's effort[s] to invoke aquestion of contract interpretation is wholly untenable and mustfall in view of the plain and unambiguous provisions of thecontract."11The Congress which enacted the Taft-Hartley Act of 1947rejected a proposal to make the breach of a collective-bargainingagreement as such an unfair labor practice,and provided insteada remedy by court suit under Section 301 H. Conf. Rept. 510, 80thCong , 1st Sess 41-42; 1 Leg Hist 545-546 (1947) The HouseConference Report stated that "once the parties have made acollective bargaining contract,the enforcement of that contractshould be left to the usual processes of the law and not to theNational Labor Relations Board " 1 Leg Hist at 546. W. P. IHRIE & SONSAnd as reasons for refusing to defer to the contract'sgrievance-arbitration procedure (which was not utilized byeither party) the Board stressed that (pp. 459-460):Here we do not have an issue which, although cast inunfair labor practice terms, isessentiallyoneinvolving a contract dispute,making it reasonablyprobable that arbitrationwillput the statutoryinfringement finally at rest in a manner sufficient toeffectuate the policies of the Act. Nor does resolutionof the unfair labor practiceissuehere involvedprimarily turn onan interpretationof specificcontractual provisions of ambiguous meaning,withinthe special competence of an arbitrator to determine.[Emphasis supplied.]Iwould think the matter of whether "the issue .primarily turns on an interpretation of specific contractualprovisions of ambiguous meaning" is the key to theproblem.This appears in even clearer focus in theCrescent Bedcase. The centralissuethere was not theallegedbreach or modification by the employer ofparticular parts of the contract but the employer's totalrepudiation of it (on the ground that though it was signedby itself and the local, the International, whose approvaland countersignature were required, had unduly delayedsigning it).The Board held that despite the delay thecontract did go into effect, and Respondent's completerepudiation of the product of the prolonged negotiationswas a violation of Section 8(a)(5). The Board also foundthat "other changes unilaterally instituted by Respondentin the terms and conditions established by the contract,suchas itsrefusal to process grievances, to accept Unioncheckoff cards, and to furnish the Union with an up-to-dateseniority list,are independent violations of Section8(a)(5)."The items other than the refusal to accept thecheckoff cards are outright violations by an employer ofhisbargainingobligationwiththeemployees'representative asimposed by the Act.As to the refusal toaccept the checkoff cards, no rationale was given forincluding it among the "independent"violations-exceptas part of a general caveat to the employer to "honor" thecontract as a whole, which in fact, was the remedy theBoard provided. SeeHyde's Super Market,145 NLRB1252, enfd. 339 F.2d 568 (C.A. 9). The Board made nospecificmention of the checkoff in its cease-and-desistorder, and, in its discretion, refused to require theemployer to reimburse the union for dues not checked off,because of the union's own dereliction in delaying promptexecution of the contract by the International. In anyevent, once the existence of the contract was established,the refusal to accept the checkoff cards was a clearflouting of an explicit term of the contract,involving nodispute over its meaning or application,within theprovince of an arbitrator.In striking contrast was theBoard's statement in that same case regarding a provisionin genuine dispute, as follows:... It is not for the Board to construe the full meaningor effect of the contractual provision by whichRespondent was permitted to make certain unilateralchanges in incentive rateswhich has given rise to this20 InCrescent Bed,a court suit by the union under Section 301of the Act(supra,fn19)to compel the employer to go toarbitration(infra,In 21)was then pending but undecided Beforethe Board,neither side disputed the Board's concurrent power todecide the unfair labor practice issue if it chose Seesupra,fn 17Itwas merely a matter of discretion whether the Board,in respectto the incentive clause issue,would relegate the parties to theircontract remedies or decide that issue, as it did the other issues175proceeding.2The parties are free to pursue theirrespective contentions as to the proper interpretationof this provisionunder the grievance-arbitrationclause of the contractwhich is presently in effect andwhich we are ordering Respondent to abide by.[Emphasis supplied.]2United Telephone Company of the West, and UnitedUtilities,Incorporated,112 NLRB779,Morton SaltCompany,119 NLRB1402,National Dairy Products Corporation, Detroit CreameryDivision,126 NLRB 434As is to be observed, the cases relied on by the Boardare from among those cited in footnote 12 of this Decisionas illustrative of the policy, preceding theCloverleafcase,of relegating parties to available,even if unused,contractremedies, where the unfair labor practice issue turns onthe interpretation of a contract.20 This indicates that theCloverleafdoctrine and the line of decisions cited infootnote 16 as illustrative of the "newer" policy, were notintended to put an end to the "older" doctrine, but toassure a more discriminating and selective application ofit.The intent was to confine it to instances where the issue"is essentially one involving a contract dispute" and wheretheparticularcircumstances justify relegating thedisputants to the grievance-arbitration machinery of thecontract even before the parties have exhausted its use (cf.Flintkote Co.,149 NLRB 1561), or begun to use it(CrescentBed,on the incentive rates issue).21In the instant case, while it is true that a checkoffprovision is a mandatory subject of good-faith bargainingin the formulation of a contract(H. K. Porter Company v.N.L.R.B.,363F.2d272 (C.A.D.C.), cert.denied385 U.S. 851), it is also true that the issue here turnson the resolution of the conflict over the interpretation andapplication of the checkoff clause of the contract asdrawn. Was it the intention of the parties that the checkoffclause survive the union-security provision or that with thedemise of the one, the other should go too? If the checkoffclause had an independent life of its own, is the entireworking force to be regarded as having continued asmembers of the Union, even though, as a practical matter,the 20 who voted in favor of deauthorization presumablysought to proclaim their desire to be free of all furtherobligation to the Union, instead of merely to vindicate theirfreedom of choice in the abstract? The question ofwhether the employees retained or severed theirmembership involves the relationship of the Union to itsmembersinter se.Such a relationship is ordinarilycontrolled by the terms of the "contract" of membershipbetween the Union and the employees who joineed it.I.A.M. v. Gonzalez,356U.S. 617, 618. The duties,obligations,and conditions of that relationship areordinarily the subject of State law, and underourAct,Congress "expressly denied" the assertion of power overthem.Id.at 620.Wisconsin Motor Corporation (Local 283,U.A.W.),145 NLRB 1097, 1121-22. If the entire workingforce is to be deemed to have continued as membersbecause of failure to take express resignation steps, is the21 If the Respondent should refuse to go to arbitration, theUnion can compel it to do so by court suit under Section 301 of theLMRA forspecific performance of the arbitration provisionLincoln Millsof Americav.TextileWorkers,353 US 448 Cfsupra, fn20;Steelworkers vWarrior& Gulf Navigation Co,363U S 574 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion to be reimbursed to the extent of the dues accruingfor the entire working force or should it be equitablylimited to the 11 in the unit who did not vote in favor ofdeauthorization? If the latter, can a practicable method beworked out for identifying them and what efforts, if any,has the Union made to seek out this Gideon's army? Thislast brings us to the next consideration. Not only is theinterpretation of the checkoff clause in this particularinstance beset with traps and pitfalls reaching into thedomain of the "contract" of membership between theUnion and the employees, but our whole travail would beover something less than "basic" to the collective-bargaining relationship. To be sure, the checkoff providesa convenient means of collecting dues from the remnantwho are still content to adhere to the Union, but it is hardlyassuming too much to say that in an urban community likeBaltimore, access to that group for purpose of duescollection is not beset with the kind of difficulty whichwould undermine the Union's capacity to act as collective-bargaining representative. Such undermining as the Unionhas sustained, unhappily to it, flows not from the failure tosalvage the checkoff in respect to the loyal remnant, butfrom the deauthorization choice of the majority, which hassome of the practical stigmata of a no-confidence vote.This, to be sure, weakens a representative's bargainingposition, but it stems from how the Act is written. Anadverse deauthorization vote is a hazard a union assumeswhen it has included a union-shop clause in its contract.But unlike an actual decertification, the result of adeauthorization vote is not irreversible, because theUnion, for the duration of the contract, retains theopportunity to prove its value to the working and thus towin the disaffected back to its fold. Also, Respondent muststill deal with the Union for the duration of the contract asthe employees' exclusive bargaining representative inrespect to grievances and other terms and conditions ofthe job. Should the Respondent fail to do so and resort to22We might perhaps have had a different case if the Board, inthe deauthonzation proceeding,perhaps in the preelectionnotices or even on the faceof the ballot (seesupra,fn. 10),inserted a caveat to employees who joined the Union and signed acheckoff authorization, of the need, even in the event of acontrivances calculated to discredit the Union's status asexclusivebargainingrepresentatives of the employees, thedoors of the Agencyare stillopen to what, in such aninstance,would be preponderantly an unfair labor practiceissue,rather than the other way around.In sum,the situation involves the adjustment ofindividual equitiesturning ona multiplicity of variablesand particulars, some of them reaching outside thespecificissuebefore us. In the posture before us, they area briar patch, which,as I seeit at least, would make it thebetter part of wisdom for us not to seek to meet them onthe basis of a rationale of general application, that a quasi-judicial body of Government must make. (SeeSecuritiesand Exchange Commission v. Chenery Corporation,318U.S. 80; 332 U.S. 194.) Rather, do they lend themselves tothe kind of particularized and individual adjustments,which an arbitratoris in a positionto make by applying hissound judgment and sense of equity in interpreting thecontract of the Union with the Respondent (as well as ofthe Union with the employees who becamemembers), inthe light of all the particulars unfolded by the situationinthis case.As a corollary, his award would apply to theinstant situation,and would control no other case for thefuture.22On the basis of the foregoing, I reach the following:CONCLUSION OF LAWUnder the particular circumstances of this case, it willbetter effectuate the policies of the Act to have the issue ofwhether Respondent breached the checkoff provision ofthe contract resolved under the grievance-arbitrationprocedure of the contract or under the Union's remedy forbreach of contract by court suit under Section 301 of theLMRA(supra,footnote 21) than determinedas an unfairlabor practiceissuearising under the Act.[Recommended Order omitted from publication.]successful outcome of a deauthonzation vote, to take the follow-up action of the kind exemplified by thePenn Corkcase Somethought, however, would have to be given to whether this mightnot create more problems than it solves